                 Case 2:20-cv-00224-MLP Document 19 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   WAYNE T. BUCKLEY,

 9                              Plaintiff,                 Case No. C20-224 MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter is before the Court on the Commissioner’s motions for extension of time to
15
     file an answer to Plaintiff’s complaint based on delays in obtaining hearing transcripts due to
16
     office shutdowns during the COVID-19 pandemic. (Dkt. ## 13, 14.) The Commissioner’s
17
     motions and attached declarations assert the agency has actively pursued mitigation efforts
18
     regarding remote preparation of the administrative records, however, it is functioning at
19
     “significantly less than of normal productivity and with a significant backlog.” (Dkt. # 16 at 2.)
20
     Plaintiff, proceeding pro se, opposes the Commissioner’s motions and generally asserts that there
21
     has been an “inordinate” amount of time that he has waited for an answer and that he never
22
     received a decision from the Appeals Council regarding his appeal. (Dkt. ## 15, 18.)
23

24

25
     ORDER - 1
              Case 2:20-cv-00224-MLP Document 19 Filed 08/31/20 Page 2 of 2



 1          The Court is cognizant of the importance of a timely answer, however, given the current

 2   pandemic and the resulting limitation on employee access to agency facilities, the Court finds an

 3   extension to file an answer is warranted. Accordingly, the Commissioner shall have up to and

 4   including September 14, 2020 to file an answer to Plaintiff’s complaint, including the certified

 5   administrative record. If the Commissioner is unable to provide an answer, it shall file another

 6   motion for extension of time and provide an explanation of the status of the record and an

 7   estimate of when it will become available.

 8          Dated this 31st day of August, 2020.


                                                          A
 9

10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
